United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                   July 18, 2005

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 04-30569
                           Summary Calendar



DERIC COAKLEY,

                                      Plaintiff-Appellant,

versus

SEARIVER MARITIME, INC.,

                                      Defendant-Appellee.

                         --------------------
            Appeal from the United States District Court
                for the Eastern District of Louisiana
                        USDC No. 2:02-CV-3509
                         --------------------

Before REAVLEY, JOLLY, and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Deric Coakley sued his employer, SeaRiver Maritime, Inc.

(“SeaRiver”), for injuries sustained while employed by SeaRiver

as a seaman.   Coakley slipped on ice on a barge owned by Kirby

Inland Marine, Inc. (“Kirby”), which was being towed by Seariver

pursuant to a reciprocal towing agreement between Kirby and

SeaRiver.

     Coakley appeals the district court’s summary judgment

dismissing Coakley’s unseaworthiness claims.    The district court


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-30569
                                 -2-

correctly concluded that SeaRiver was not the owner pro hac vice

of the barge on which Coakley was injured.     The contract between

SeaRiver and Kirby was for towage.    SeaRiver did not assume the

incidents of ownership necessary for the creation of a bareboat

charter or ownership pro hac vice.    See Torch, Inc. v. Alesich,

148 F.3d 424, 426 (5th Cir. 1998); Ducote v. International

Operating Co. of Louisiana, Inc., 678 F.2d 543, 546 (5th Cir.

1985).    As SeaRiver was not the owner or owner pro hac vice, it

is not liable for any unseaworthy condition of the barges in its

tow.    See Forrester v. Ocean Marine Indem. Co., 11 F.3d 1213,

1215 (5th Cir. 1993); Guidry v. Continental Oil Co., 640 F.2d
523, 530 (5th Cir. 1981).

       Coakley next argues that the district court erred in

refusing to strike a juror for cause.      Our review of the record

demonstrates that the district court adequately questioned the

juror to assure her impartiality and did not abuse its discretion

in refusing to strike the juror for cause.      See Smith v. Shell

Oil Co., 746 F.2d 1087, 1097-98 (5th Cir. 1984).

       For the foregoing reasons, the judgment of the district

court is AFFIRMED.